DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	Applicant's amendment and response filed on 12/15/2021 has been received and entered in to the case. 
	Claim 1-15, 17-68, 70-72, 74-85 and 87 has/have been canceled, and claims 16, 69, 73, 86 and 88 have been considered on the merits. All arguments have been fully considered. 

Claim Rejections - 35 USC § 103 (maintained)
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 16, 73, 86 and 88 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sterk (US 2005/0049178; IDS ref.) in view of Pathak et al. (US PAT. 7,009,034; IDS ref.; “Pathak034” hereinafter) and Pathak (US 2003/0077272; “Pathak272” hereinafter) 
Sterk teaches fibrin glue components comprising a stabilized, liquid fibrinogen and a liquid thrombin preparation, and one or both preparations should contain a physiologically safe dye including methylene blue (see par. 12). As shown in Fig. 1, the ampoule 1 contains a thrombin solution (#2) with a physiologically safe dye, and ampoule 3 contains a solution of fibrinogen (see Fig. 1; par. 37 and 38), and thus two separate preparations. 
Regarding indigo carmine (claim 16), Sterk does not teach the limitation.
Pathak034 teach the use of indigo carmine (a.k.a. FD&C BLUE #2) (col. 6, lines 58-63; Example 23) as a biocompatible visualization agent for synthetic polymers/hydrogels including fibrin glue (col. 2, lines 4-14), and the concentration of the visualization agents in the final reactive precursor species mix more than 0.05 mg/ml (i.e. 0.005%), preferably at 0.1 to 4 mg/ml (i.e. 0.01% - 0.4%). Pathak034 teach that indigo carmine is one of biocompatible visualization agents including methylene blue (col. 2, lines 47-48). 
It would have been obvious to a person skilled in the art to replace methylene blue of Sterk with indigo carmine of Pathak034 since Pathak034 teaches that indigo carmine (FD&C Blue #2) is one of suitable biocompatible visualization agents, and one skilled in the art would recognize that indigo carmine would be an alternative to methylene blue. 

Furthermore, Sterk teaches that the mixing ratio of the fibrinogen; Factor XIII; thrombin being 1:1:1 (para. 13), and thus, one skilled in the art would consider that the mixing ratio or dilution factor of fibrinogen:thrombin could be 1:1. If the mixing ratio is 1:1 for fibrinogen:thrombin, the concentration of the visualization agents in the thrombin solution would be 2x of the final concentration, and it would be calculated as 0.02-0.8% for indigo carmine. This range overlaps with the claimed range of 0.01-0.02% for indigo carmine. 
Therefore, it would have been obvious to one skilled in the art to modify the concentration of indigo carmine based on the teaching of Pathak034 in the thrombin solution of Sterk prior to mixing with the fibrinogen solution to obtain improved visibility of fibrin glue/sealant without affecting clotting of fibrin glue/sealant and the concentration would include the claimed range of 0.01-0.02% with a reasonable expectation of success.  
Regarding the calcium ion in the thrombin solution (claim 16), Sterk in view of Pathak034 do not teach the limitation.

It would have been obvious to a person skilled in the art that the thrombin solution of Sterk would inherently contain calcium ions since calcium chloride is used for the thrombin solution according to Pathak272 with a reasonable expectation of success.
Regarding the limitation directed to the co-stabilizer in the fibrinogen solution (claim 16), Sterk teaches that the composition (fibrinogen preparation) contains stabilizers such as amino acids, saccharide or sugar alcohol (par. 16-23).
Regarding the fibrin film of claim 73, while Sterk do not particularly disclose the term “film”, however, it is considered that the mixed solution of the fibrinogen solution and the thrombin solution would form a film on the surface after polymerization or crosslinking. Furthermore, it is submitted that Pathak034 teach that polymeric hydrogels such as fibrin glue can be applied as a thin coating or film on a tissue (col. 2, lines 4-14). Therefore, it would have been obvious to person skilled in the art that fibrin glue/clot formed with fibrin and thrombin along with a visualization agent, indigo carmine could be a thin coating or film form with a reasonable expectation of success.
Regarding claim 73, the wherein clause is directed to the result or property (i.e. reducing post-surgical adhesion; and the formulation’s efficacy non-inferior to the formulation without indigo carmine) when the claimed formulation of claim 16 is applied on a surface of a body part, and thus this limitation does not provide any structural limitation to the claimed product. Thus, the limitation does not provide any patentable 
Regarding claim 88 directed to the formulation, when applied to a surface of a body part, having significant efficacy in reducing post-surgical adhesion compared to a control without the fibrin sealant, this limitation does not provide any structure to the instant product claims. Rather it is the result of the process when the claimed product is used in surgery. Thus, this limitation does not provide any patentable weight in determining patentability of the claimed product. 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made. 

Claim 69 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sterk in view of Pathak034 and Pathak272 as applied to claims 16, 73, 86 and 88 above, and further in view of Tse et al. (US 5,792,835; IDS ref.).
Regarding the limitation directed to the fibrinogen component being a cryoprecipitate (claim 69), this limitation is considered as a product-by-process limitation. Whether or not fibrinogen is produced by cryoprecipitation or any other known method in the art, the limitation does not provide any structural feature to the claimed product directed to fibrinogen containing component. 

It would have been obvious to a person skilled in the art to try to use a cryoprecipitate comprising fibrinogen taught by Tse et al. for the composition/kit of Sterk with a reasonable expectation of success.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 


Response to Arguments
Applicant's arguments filed 12/15/2021 have been fully considered but they are not persuasive.
Applicant repeated the same arguments presented previously without any amendment on the claims. 
	Applicant asserted that Pathak’034 does not provide any motivation for using a fibrin glue with indigo carmine at the low and specific concentration as claimed, and there is no expectation of success of using indigo carmine at low concentrations in a fibrin glue formulation as claimed. Applicant’s arguments are not persuasive. 
As discussed in the claim rejection, Sterk teaches the use of a physiologically safe dye and methylene blue is exemplified. The motivation or rationale to use indigo carmine over methylene blue in the fibrin glue of Sterk is based on the teaching by Pathak’034 that indigo carmine is an art-recognized alternative to methylene blue. Thus, 
Based on the above discussion, the Examiner maintains his position that the combined teachings of Sterk in view of Pathak’034 and Pathak’272 render the claimed invention obvious.
Applicant alleged that that the appeal decision does not apply because the claimed subject matter is different from the claims for the PTAB decision. 
It is acknowledged that the claimed subject matter is not identical to those under appeal and PTAB decision such that the claims are directed to indigo carmine. However, the gist of the obviousness rejection for the appeal/PTAB decision is the same as the instant claim rejection for the concentration of the visualization dye in fibrin glue. As discussed above, based on the teaching of Pathak’034, indigo carmine is considered as an alternative dye for visualization purpose to methylene blue, and the rationale for the concentration as claimed is basically the same as the claim rejection for the appeal relying on the teaching of Pathak’034 for the suitable concentration range of the dye. 
Based on the above discussion, the claim rejection is maintained.

	

Conclusion
No claim is allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041. The examiner can normally be reached 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAEYOON KIM/Primary Examiner, Art Unit 1632